NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                          May 19, 2015

      Hon. Donald B. Edwards                     Hon. Douglas K. Norman
      Attorney at Law                            Asst. District Attorney
      P.O. Box 3302                              901 Leopard, Room 206
      Corpus Christi, TX 78463-3302              Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Hon. Mark Skurka
      District Attorney
      901 Leopard Street, Room 205
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00486-CR
      Tr.Ct.No. 13-CR-3484-C
      Style:    Gerardo Hernandez aka Gary Hernandez v. The State of Texas


             State’s motion for extension of time to file brief was this day GRANTED IN PART
      by this Court. The time has been extended to Monday, June 08, 2015.



                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch